The opinion of the Court was delivered by
Bermudez, C. J.
The accused was prosecuted for murder, found guilty without capital punishment, and sentenced to hard labor for life in the State Penitentiary.
On appeal, he seeks to have the verdict and judgment thereon set aside on the ground that the motion which he made to quash the venire was illegally overruled. The motion charges that the j ury commission was not organized by the acceptance of one Yon Phul, and the majority could not act until the commission was thus completed.
It is sufficient to say that the law does not contemplate as a condition precedent, sine qua non, that the members of a jury commission should all accept and qualify, before a majority of them, who have accepted and qualified, can act in the discharge of duties which the statute expressly imposes upon them. It is only necessary that the three members who compose such majority of the commission have accepted, qualified, be present and fulfill the functions assigned to them. The omission of one of the members of that body to qualify or to participate in *1408the discharge of such duties, does not strike fatally the existence, or invalidate the official acts, of that body. Act 1877, No. 44, Sec. 3.
The speedy and impartial administration of justice, to which both the State and the accused awaiting trial are entitled, cannot be permitted to be impeded and thwarted by the happening of such irregularities. It was, no doubt, in prevision of the occurrence of such contingencies, that the law has wisely lodged in a majority the whole powers of the entire organization.
Judgment affirmed.